Citation Nr: 0902567	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected degeneration and fusion of 
the cervical vertebrae, with limitation of motion.

2.  Entitlement to service connection for degenerative disc 
and joint disease of the thoracolumbar spine (claimed as 
ankylosis of the dorsal and lumbar spine), to include as 
secondary to service-connected degeneration and fusion of the 
cervical vertebrae. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The veteran serviced on active duty from August 1957 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for an evaluation in excess of 30 percent for degeneration 
and fusion of the cervical vertebrae, with limitation of 
motion, and also denied his claim of entitlement to service 
connection for degenerative disc and joint disease of the 
thoracolumbar spine (claimed as ankylosis of the dorsal and 
lumbar spine), to include as secondary to service-connected 
degeneration and fusion of the cervical vertebrae.  Since the 
RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In March 2007, a local hearing was held before a decision 
review officer at the Louisville, Kentucky RO.  A transcript 
of this proceeding has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran's service-connected degeneration and fusion 
of the cervical vertebrae, with limitation of motion is 
manifested by severe limitation of motion,   with forward 
flexion of the thoracolumbar spine from 0 to 70 degrees, and 
without ankylosis or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during a 12-month period.

2.  The preponderance of the evidence is against finding that 
the veteran's degenerative disc and joint disease of the 
thoracolumbar spine are etiologically related to service or a 
service-connected disability.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for degeneration and fusion of the cervical vertebrae, with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & 2008); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5287, 5290, 5293 (2002).

2.  The veteran's degenerative disc and joint disease of the 
thoracolumbar spine was not incurred in or aggravated by 
active military service, and is not proximately due to, or 
the result of, any service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, VA essentially satisfied the notification 
requirements as to elements (2) and (3) of Pelegrini for each 
issue on appeal by means of a letter dated July 2007.  That 
letter also satisfied element (1) as to the claim for service 
connection.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board also 
notes that the letter advised the veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the increased rating claim requirements under 
Vazquez, the notice letter satisfied elements (1), (2), and 
(4) of that case, but did not advise the veteran of the 
complete Diagnostic Codes under which his disability was 
rated.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error. VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Although the notice letter did not provide the 
complete Diagnostic Codes applicable to the veteran's 
disability, the record reflects that he was advised of the 
relevant rating criteria in the September 2008 Supplemental 
Statement of the Case (SSOC).  Additionally, during the 
September 2003, July 2007 and September 2008 VA spine 
examinations, the veteran was questioned about the effect 
that his disability has on his employment and daily life.  As 
the veteran received the underlying rating criteria, and 
because the notice letter provided to the veteran during the 
appeal otherwise met the requirements of VCAA, the Board 
finds that the veteran was essentially provided all 
information necessary for a reasonable person to understand 
what evidence and/or information was necessary to 
substantiate his claim for an increased rating.  The record 
also reflects that the veteran has otherwise had a meaningful 
opportunity to participate in the development of his claim.  
Therefore, the Board concludes that the veteran is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders, 487 F.3d 881.

Finally, with regard to the veteran's secondary aspect of his 
claim for service connection for degenerative disc and joint 
disease of the thoracolumbar spine, the Board notes that the 
July 2007 letter advised him as to the evidence needed to 
substantiate a secondary service connection claim.  The Board 
thus finds that VA has satisfied its duty to notify.  See 
Pelegrini II, 18 Vet. App. 112 (2004).
        
        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, and private physician treatment 
records and opinion statements.  The claims file also 
contains the veteran's statements in support of his claim.  
Additionally, as this claim is one involving a current 
evaluation of an already service-connected disability, the 
Board finds that all pertinent records relating to this claim 
have been associated with the claims folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The veteran was provided with VA examinations in September 
2003, July 2007, and most recently in September 2008.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  These VA examination 
reports are thorough and consistent with contemporaneous 
treatment records.  The examinations in this case are 
adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
Additionally, service connection for organic diseases of the 
nervous system, such as degenerative joint disease, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to, or the result of a service- connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  The 
Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The provisions of 38 
C.F.R. § 3.310(a) were amended to incorporate the holding in 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2007).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310(b) was amended to state that any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board finds that the 
version of 38 C.F.R. § 3.310 in effect before the change 
governs this appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. Part 4, § 4.40 (2008).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected degeneration and fusion of 
the cervical vertebrae, with limitation of motion.

In an April 1981 rating decision, the RO granted the 
veteran's claim for service connection for degeneration and 
fusion of the cervical vertebrae, with limitation of motion, 
and assigned a 20 percent evaluation, effective November 6, 
1979.  In a February 1995 rating decision, the evaluation was 
increased to 30 percent, effective November 15, 1994.  The 
veteran now seeks a higher rating because he contends that 
his condition has worsened.  (See Form 4138, August 2003.)

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 
C.F.R. § 4.71a.  These revisions, codified in Diagnostic 
Codes 5235 through 5243, became effective on September 26, 
2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 
2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2008).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, "Range of Motion of Cervical and 
Thoracolumbar Spine."  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-03, 69 Fed. Reg. 25179 (2004).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  According to General Counsel Opinion 
VAOPGCPREC 7-2003, Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as it provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.

However, neither of the above cases or General Counsel 
Opinion prohibit the application of a prior regulation to the 
period on or after the effective date of a new regulation.  
Thus, the rule that the veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Since this claim was initiated in August 2003, the Board will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities, and the current 
regulations in order to ascertain which version would accord 
him the highest rating.

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for diseases or injuries of the spine at any 
time on or after September 26, 2003.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change.  
Correspondingly, the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of change.

Prior to September 26, 2003, Diagnostic Code 5290 assigned a 
10 percent evaluation for slight limitation of motion of the 
cervical spine, a 20 percent evaluation for moderate 
limitation of motion of the cervical spine, and a maximum 30 
percent evaluation for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  

The Board notes that the words "slight," "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, so that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  Although the use of similar 
terminology by medical professionals should be considered, it 
is not dispositive of an issue.  Instead, all evidence must 
be evaluated in arriving at a decision regarding a request 
for an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

Under the old criteria, ankylosis of the cervical spine was 
rated under Diagnostic Code 5287, with a 30 percent 
evaluation for an ankylosed cervical spine in a favorable 
position, and a 40 percent evaluation for an unfavorable 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).  

Before September 26, 2003, under Diagnosis Code 5293, 
intervertebral disc syndrome was to be evaluated based either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining (under 38 C.F.R. § 4.25) 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  A 10 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months; a 20 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation was assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. at Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately, using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (3).

The September 26, 2003 regulation amendments provide a 
general rating formula for diseases and injuries of the spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes") with or without symptoms 
such as pain (whether or not it radiates), stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:
For unfavorable ankylosis of the entire 
spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, "General Rating Formula for Diseases and 
Injuries of the Spine," Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2008); see also Plate V.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees; the normal range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.
Diagnostic Code 5243, effective September 26, 2003, contains 
the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes."  The notes for rating 
intervertebral disc syndrome were amended as follows:  Note 
(1): an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2): if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the "General Rating Formula for Diseases and Injuries of the 
Spine," whichever method results in a higher evaluation for 
that segment.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The fact 
that the revised criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  However, as mentioned, the 
Board will consider the veteran's claim in light of both the 
former and current schedular rating criteria.

The veteran is currently service-connected for degeneration 
and fusion of the cervical vertebrae, with limitation of 
motion, with an 30 percent evaluation.  As previously 
discussed, under the current "General Rating Formula for 
Diseases and Injuries of the Spine," in order to warrant an 
increased rating, there must be a minimum finding of 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).

The claims folder contains an October 2003 letter from a 
private physician, Dr. Timothy C. Sunda, in which he stated 
that the veteran's neck pain had significantly worsened, 
causing almost no cervical range of motion.  He further said 
that the veteran's activities of daily living were becoming 
increasingly difficult.  He opined that the veteran's 
condition would continue to progress, along with his 
disability level.  

The claims folder also contains VAMC records from September 
2003 to July 2006; January 2007 to August 2007; and December 
2007 to August 2008.  However, there is no evidence during 
this period that the veteran had unfavorable ankylosis of the 
entire cervical spine.

Additionally, the claims folder contains reports from several 
VA spine examinations.  During the September 2003 
examination, the veteran complained of increased pain and 
stiffness in the cervical spine with daily achy, burning pain 
at the base of the neck without radiation to the arms.  He 
denied having any problems with his bowel or bladder, and 
there were no findings of any neurological abnormalities.  He 
said that he had retired in 1995, and engaged in very few 
activities other than visiting friends.  He also said that he 
had given up physically active activities, such as hunting 
and fishing.  Upon examination, his head was fixed in forward 
flexion of 20 degrees, and he was able to bring his head to 
forward flexion of 40 degrees.  Forward flexion of the 
thoracolumbar spine was 80 degrees.  The examiner did not 
note any finding of cervical ankylosis.

During the July 2007 VA spinal examination, the veteran 
complained of severe and constant neck pain with stiffness, 
decreased motion and spasms.  He denied experiencing 
radiation of pain to the arms.  There was no indication of 
any neurological abnormalities, and no flare-ups were noted.  
The veteran reported no hospitalization for his condition.  
Upon examination, the VA examiner found a normal spinal 
curvature.  Cervical flexion active range of motion (ROM) was 
0 to 45 degrees, with pain from 35 degrees; passive ROM was 0 
to 45 degrees, with pain from 45 degrees.  The examiner noted 
that there was no cervical ankylosis.

In September 2008, the veteran underwent a third VA spine 
examination.  He reported no radiation of neck pain.  There 
was no indication of any neurological abnormalities, and no 
flare-ups were noted.  He reported no hospitalizations due to 
his disability, and there was no indication that it caused 
any marked interference with employment.  Cervical flexion 
was not reported.  The examiner found no cervical ankylosis.  

There are also several private medical records in the claims 
folder.  However, none of these records show that the veteran 
meets the criteria for a higher disability rating under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  (See private medical records, November 2003, June 
2004, July 2007, February 2008 and March 2008; private 
treatment notes, August 2002 to October 2007.) 

Based on these findings, an increased rating for degeneration 
and fusion of the cervical vertebrae, with limitation of 
motion, cannot be assigned under the "General Rating Formula 
for Diseases and Injuries of the Spine."  In addition, 
because the veteran was not diagnosed with either favorable 
or unfavorable ankylosis of the entire cervical spine, or 
unfavorable ankylosis the entire spine, a higher rating based 
on ankylosis is not warranted.

With regard to applying the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes," the Board notes that the evidence of record does 
not demonstrate that the veteran had any incapacitating 
episodes lasting at least a full week at the time of his 
August 2003 application, or in the 12 months prior, due to 
his disability.  Therefore, an increased rating cannot be 
assigned under the "Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes."  38 C.F.R. § 
4.71a (2008).

The Board has also considered the application of the pre-
September 26, 2003 criteria to the veteran's disability.  In 
terms of Diagnostic Code 5290, because the maximum evaluation 
for severe limitation of motion of the cervical spine is 30 
percent, which is the veteran's current disability rating, 
this Diagnostic Code would not be relevant.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

With regard to applying Diagnostic Code 5293, as mentioned 
above, the Board notes that the evidence of record does not 
demonstrate that the veteran had any incapacitating episodes 
as a result of his disability lasting a full week either 
during the 12 months prior to his August 2003 claim, or 
anytime thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

In reference to applying Diagnostic Code 5287, because the 
veteran was never diagnosed as having ankylosis, this 
Diagnostic Code, too, would not apply.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2002).

There are no other relevant Diagnostic Codes for evaluating 
the veteran's degeneration and fusion of the cervical 
vertebrae, with limitation of motion.

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of increased neck pain.  (See VAMC 
medical treatment reports; VA spine examination reports, 
September 2003, July 2007, September 2008.)  However, there 
is no objective evidence that the veteran sustained any 
additional functional impairment due to such factors as pain 
and fatigability.  Therefore, the Board finds that the 
veteran is adequately compensated for his disability symptoms 
with his current 30 percent evaluation.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 30 
percent for degeneration and fusion of the cervical 
vertebrae, with limitation of motion.  The "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application, as there is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  Entitlement to service connection for degenerative disc 
and joint disease of the thoracolumbar spine (claimed as 
ankylosis of the dorsal and lumbar spine), to include as 
secondary to service-connected degeneration and fusion of the 
cervical vertebrae.

The veteran claims that his degenerative disc and joint 
disease of the thoracolumbar spine is the result of his 
service-connected degeneration and fusion of the cervical 
vertebrae.  (See Form 4138, August 2003.)  Specifically, he 
contends that infection-related degenerative changes in the 
cervical spine were causally related to the degenerative 
changes in his lumbar spine.  (See VA spine examination 
report, September 2008.)  He has also claimed that because he 
cannot turn his head and must rotate his upper body to look 
behind him while driving (which he says is due to his 
cervical condition), this frequent rotation has negatively 
affected his lumbar spine.  (See VAMC treatment records, 
February 2007.)

As an initial matter, the Board notes that the veteran's 
service treatment records contain no evidence of complaints, 
treatment, or a diagnosis of either a mid-back or low-back 
disorder during active service.  VA regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  However, as the claims 
folder contains no evidence of the veteran's claimed 
secondary condition during service, there is no medical 
evidence directly linking his claimed disability to his 
active duty service; as the veteran has not otherwise 
asserted that this disability is directly related to service, 
his claims cannot be granted on a direct basis.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

With regard to service connection on a secondary basis, the 
Board notes that VAMC treatment records dated September 2003 
to August 2008 show that the veteran received continuous 
treatment for chronic neck and back pain.  During that time, 
he said that his low-back disorder began in 1990, and that he 
had been experiencing stiffness and low-back pain prior to 
his 1995 retirement.  (VAMC Lexington, Kentucky record, July 
2005.)

In September 2003, the veteran underwent a VA spine 
examination.  The examiner first reviewed the veteran's 
complete claims folder, in which it was noted that because of 
his cervical spine condition, he was unable to look back 
while driving, and instead had to rotate his upper body.  
(See VAMC physician letter, March 2007.)  She further noted 
that he was obese, with a weight during active service of 184 
pounds, and a current weight of 240 pounds.  The veteran told 
the examiner that he had retired in 1995 from a job involving 
maintenance for his local municipality.  Upon examination, 
she noted moderately severe degenerative disease of the 
thoracic spine, and fusion and fairly severe degenerative 
changes of the cervical spine.  Regarding the lumbar spine, 
her diagnosis was degenerative disc and joint disease.  While 
the examiner concluded that the veteran's cervical spine 
disorder was related to his military service, she opined that 
his thoracic and lumbar disorders were not related to 
service, and arrived at the following conclusion:  

Although increased trunk rotation might 
be a consequence of decreased rotation 
of the neck, I would anticipate this 
would most affect the upper thorax; it 
is this part of the axial spine which is 
least affected by DDD/djd [degenerative 
disc disease/degenerative joint disease] 
by radiologist report. Therefore, the 
changes in the lower thoracic spine and 
lumbar spine are not likely related to 
the DDD/djd of the cervical spine, but 
rather the patient's occupation in hard 
labor.

(VA spine examination, September 2003.)

September 2003 diagnostic studies of the thoracic spine 
indicated moderately severe degenerative disease involving 
the lower thoracic spine from T7 through T12.  Lumbosacral 
spine reports showed that the veteran's lumbar vertebrae were 
normal in height, and there was narrowing of all of the 
intervertebral disc spaces in the lumbar area.  Her diagnosis 
was moderately severe degenerative disease of the lumbar 
spine.  The examiner opined that the veteran had degenerative 
disc disease and joint disease of the cervical spine.  Under 
"[P]roblem associated with diagnosis," she wrote "neck 
condition."  (See VA spine examination report, July 2007.)  
However, she did not opine as to whether there was a 
relationship between the veteran's lumbar disorders and his 
thoracic/cervical spine disorders.

In September 2008, the veteran underwent a third VA spine 
examination.  Upon examination, the VA examiner noted that 
the veteran had a waddling, antalgic gait to the right, with 
stiff knees.  She noted that he had no thoracic or lumbar 
ankylosis, and no abnormal spinal curvatures, including 
gibbus, kyphosis, scoliosis and reverse lordosis.  She also 
noted that his degenerative lumbar disorder did not involve 
either the cervical or upper thoracic spine.  

After reviewing the veteran's complete claims folder, 
including his service treatment records, VAMC records, and 
the opinions of Drs. Sunda and Hobbs, the VA examiner opined 
that the veteran' current degenerative disc and joint 
diseases of the lumber spine were not caused by his service-
connected cervical spine disorders.  In discussing the 
reasons and basis for her conclusion, the examiner first 
noted that there was no evidence in the veteran's military 
treatment records that he had sustained any injury of the 
lumbar spine during active service.  During the interview 
portion of the examination, the veteran explained why he 
believed that his lumbar spine disorder was the result of his 
cervical disorder, and said "[i]f the top don't work, the 
bottom is not going to.  It makes commons [sic] sense."  
(See VA spine examination report, September 2008.)  However, 
the examiner said that a positive causal connection between 
the upper and lower back was not "common sense" to her, and 
was not supported by the medical literature.  Id.  She began 
by discussing the results of a medical study involving 
patients diagnosed with lumbar stenosis and chronic lumbar 
pain, which found that for patients over age 65, like the 
veteran, scoliosis and systemic arterial hypertension were 
risk factors for lumbar stenosis.  She next noted that the 
medical literature also found that tobacco use, obesity, and 
heavy labor with vibration (trucks, machinery) were 
responsible for lumbar stenosis.  In noting that the 
literature showed no connection between cervical degenerative 
changes and lumbar degenerative changes, the examiner 
explained that if one were to argue that the loss of function 
at one level of the body affected levels above and below, 
then the levels most proximal to the cervical spine should be 
the most affected.  She noted, however, that the veteran's 
spine showed no such relationship, as his thoracic spine was 
relatively unaffected.  The VA examiner concluded by opining 
that the veteran's degenerative disc and joint disease of the 
thoracolumbar spine was not the result of his service-
connected degeneration and fusion of the cervical vertebrae.

The Board also notes that the veteran submitted treatment 
records and opinion letters from two private physicians 
concerning the alleged relationship between his lumbar spine 
disorders and his cervical and thoracic spine disorders.  

In a letter dated October 2003, Dr. Timothy C. Sunda said 
that the veteran had been under his care for many years for 
treatment of neck and low-back pain.  He opined that this was 
the result of the severe degenerative condition of the 
veteran's cervical and lumbar spine.  Dr. Sunda's treatment 
notes dated August 2000 to October 2007 showed findings of 
chronic subluxation of the cervical, thoracic and lumbar 
spine.  
  
Treatment records from Central Baptist Hospital show that the 
veteran underwent an MRI of the lumbar spine in June 2004.  
The test revealed severe degenerative disc disease throughout 
the lumbar spine, with significant and critical spinal 
stenosis at the L3-4 and L4-5 levels, worse at L4-5 with 
bilateral lateral recess stenosis.  There were hard and soft 
disc abnormalities, which primarily appeared to be 
arthropathic changes.  There was no extruded or migrated soft 
disc herniated nucleus pulposus, and no evidence of marrow 
edema or marrow tumor.  The veteran's thoracic spine was 
deemed unremarkable.
  
In June 2004, Dr. John T. Hobbs wrote a letter in which he 
repeated the diagnostic findings of the veteran's June 2004 
MRI.  In a July 2004 letter, Dr. Hobbs opined that the 
veteran's service-connected degeneration and fusion of the 
cervical spine, currently rated at 30%, had progressed to 
100% disabling, and now included severe compressive spinal 
stenosis (narrowing) of the cervical spine as well as the 
lumbar spine.  He concluded that the veteran's degenerative 
lumbar spine changes had been aggravated by his cervical 
spine.  In July 2007, Dr. Hobbs opined that based on his 
review of the veteran's complete service medical records from 
April 1958 through 1994, it was his opinion that the veteran 
was 100 percent disabled from severe compressive spinal 
stenosis of his cervical and lumbar spine, with severe 
degeneration of his thoracic spine with kyphosis.  In 
February 2008, Dr. Hobbs opined that the veteran had severe 
degenerative arthritis in his lower spine secondary to upper 
spine thoracic and cervical severe degenerative arthritis, 
with severe compressive spinal stenosis of the cervical spine 
and lumbar spine.

In March 2008, Dr. Sunda wrote that the veteran had been 
under his care for over 15 years for treatment of lower back 
pain, and opined that his chronic degenerative joint disease 
of the lumbar spine was the result of a prior injury and 
joint degeneration of the thoracic and cervical spine.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is also against granting 
service connection for degenerative disc and joint disease of 
the thoracolumbar spine, as secondary to service-connected 
degeneration and fusion of the cervical vertebrae.  In 
reaching this conclusion, the Board notes that an evaluation 
of the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the examiner's knowledge and skill in analyzing the data, and 
the medical conclusion reached.  The credibility and weight 
to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The Board may favor the opinion of one 
competent medical expert over that of another if an adequate 
statement of reasons or bases is furnished.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds the most probative evidence to 
be the September 2003 and September 2008 VA spine examination 
reports.  As noted, the VA examiner's conclusions were based 
on a thorough review of the veteran's claims folder, 
including his service treatment records, VAMC records, 
private treatment records, and previous VA examination 
reports, as well as a complete physical examination.  In the 
2003 examination report, the VA examiner opined that even 
though the veteran rotated his upper body to look behind him 
while driving, this would most likely affect the upper thorax 
(thoracic spine), which was the area least affected by his 
lumbar spine degenerative disc and joint disease.  She 
concluded that the veteran's lumbar disorders were not the 
result of his cervical spine disorders, but were instead due 
to his post-service employment involving hard labor.  In the 
2008 examination report, the VA examiner cited several 
reports and studies from medical literature that showed no 
relationship between cervical degenerative disc disease and 
lumbar degenerative disc disease, and related lumbar stenosis 
in persons over age 65 to scoliosis and systemic arterial 
hypertension (which, according to medical literature, 
generally refers to the unqualified term "hypertension."), 
as well as obesity.  The Board notes that VAMC treatment 
records show that the veteran has a current diagnosis of 
hypertension and has received treatment at the VAMC for at 
least eight years.  It further notes the VA examiner's 
statement concerning the veteran's obesity, as well as VAMC 
treatment records which show that he was counseled several 
times about losing weight in order to reduce his back pain. 
(See VA spine examination report, September 2003; VAMC 
treatment reports, July 2006.)

The Board also notes that in her September 2008 examination 
report, the VA examiner reviewed and addressed the opinion 
letters of both Drs. Hobbs and Sunda.  She said that in his 
February 2008 letter, in which he opined that the veteran's 
chronic degenerative joint disease of the lumbar spine was 
the result of a prior injury and joint degeneration of the 
thoracic and cervical spine, Dr. Hobbs did not provide any 
evidence from medical literature to support his opinion.  The 
Board similarly notes that Dr. Hobbs failed to cite any 
medical literature to substantiate his July 2004 opinion, in 
which he found that the veteran's degenerative lumbar spine 
disorder was aggravated by his service-connected degeneration 
of the cervical spine.  Although Dr. Hobbs stated that he had 
reviewed the veteran's service records from 1959 to 1994, 
which revealed no evidence of complaints or treatment for 
lumbar problems during active service, there is no indication 
that he reviewed the veteran's complete claims folder, 
including his post-service private and VAMC medical records.  
Significantly, there is no evidence or statement from Dr. 
Hobbs to show that he actually examined or treated the 
veteran.  

Regarding the March 2008 letter from Dr. Sunda, the VA 
examiner found that his opinion was not specific.  The Board 
notes that although Dr. Sunda treated the veteran for neck 
and low-back pain for at least eight years, there is no 
evidence in his treatment notes from August 2000 to October 
2007 that he ever opined that the veteran's chronic 
degenerative joint disease of the lumbar spine was the result 
of his joint degeneration of the thoracic and cervical spine.  
To the contrary, Dr. Sunda's sparse notes only indicate that 
he diagnosed the veteran with subluxation of the cervical, 
thoracic and lumbar spine, without any discussion as to 
causation.  Moreover, in his earlier October 2003 letter, Dr. 
Sunda only wrote that the veteran's neck and low-back pain 
was the result of the severe degenerative condition of his 
cervical and lumbar spine.  It was not until well into the 
veteran's appeal to the Board that he suggested a causal 
relationship.

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In light of the above, the Board finds the opinions 
of Drs. Hobbs and Sunda of little probative value in 
determining a relationship, if any, between the veteran's low 
back disorders and his cervical spine disorders.

In summary, the Board concludes that the preponderance of the 
medical evidence of record is against a finding that the 
veteran's degenerative disc and joint disease of the 
thoracolumbar spine disability is the result of his service-
connected degeneration and fusion of the cervical vertebrae; 
the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 
5107(b) is therefore not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected degeneration and fusion of 
the cervical vertebrae, with limitation of motion is denied. 

Entitlement to service connection for degenerative disc and 
joint disease of the thoracolumbar spine (claimed as 
ankylosis of the dorsal and lumbar spine), to include as 
secondary to service-connected degeneration and fusion of the 
cervical vertebrae is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


